Citation Nr: 0912473	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile 
dysfunction, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy, upper extremities, including as secondary to 
diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy, lower extremities, including as secondary to 
diabetes mellitus. 

6.  Entitlement to service connection for dyslipidemia, 
including as secondary to diabetes mellitus.  

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 
1970. 
 
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  

The Board addresses the claims of entitlement to service 
connection for hemorrhoids and tinnitus in the REMAND section 
of this decision, below, and REMANDS these claims to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The Veteran served in the waters off the shore of, not on 
the ground in, the Republic of Vietnam.

3.  There is no evidence of record corroborating the 
Veteran's assertion of in-service exposure to Agent Orange.

4.  Diabetes mellitus is not related to the Veteran's active 
service and did not manifest to a compensable degree within a 
year of the Veteran's discharge from active service.

5.  Hypertension is not related to the Veteran's active 
service or a service-connected disability and did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from active service.  

6.  Erectile dysfunction is not related to the Veteran's 
active service or a service-connected disability.

7.  Peripheral neuropathy, upper extremities, is not related 
to the Veteran's active service or a service-connected 
disability.

8.  Peripheral neuropathy, lower extremities, is not related 
to the Veteran's active service or a service-connected 
disability.

9.  The Veteran does not currently have dyslipidemia, which 
is a laboratory finding, not a disease or injury for VA 
purposes.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307. 3.309 (2008) and  3.310 (2006).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, (2008) 
and 3.310 (2006).

4.  Peripheral neuropathy, upper extremities, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307. 3.309 (2008) and 3.310 (2006).

5.  Peripheral neuropathy, lower extremities, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1116, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307. 3.309 (2008) and 3.310 (2006).

6.  Dyslipidemia was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, (2008) 
and 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated March 2005 and July 
2005, before initially deciding those claims in a rating 
decision dated September 2005.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent to the Veteran in 
March 2003 and May 2005, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service personnel records and service and 
post-service treatment records.  The Veteran does not now 
assert that there is any pertinent, outstanding evidence that 
needs to be secured in support of his appeal.  

In an Appellant's Brief dated March 2009, the Veteran's 
representative mentioned that the Veteran had not been 
afforded a VA examination for the purpose of determining the 
etiology of his claimed disabilities, thereby intimating that 
he wanted such action to be taken.  However, with regard to 
the claims being decided, the law and regulations do not 
mandate that VA satisfy the representative's request in this 
regard.  In fact, as explained below, it would be futile to 
do so.  Even if the Veteran were to undergo a VA examination 
for the purpose of confirming that he has the claimed 
disabilities at issue in this appeal, the examiner would not 
be able to offer an opinion regarding any possible 
relationship between those disabilities and in-service Agent 
Orange exposure.  There is simply no evidence of record 
corroborating the Veteran's assertion of such exposure or 
establishing the Veteran's presence on the ground in Vietnam 
such that such exposure could be presumed.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 



II.  Analysis of Claims

The Veteran claims entitlement to service connection for 
diabetes mellitus, including as secondary to herbicide 
exposure, and entitlement to service connection for 
hypertension, erectile dysfunction, peripheral neuropathy of 
the upper and lower extremities and dyslipidemia secondary to 
the diabetes mellitus.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

Service connection may be presumed for certain conditions, 
including diabetes mellitus and cardiovascular-renal disease, 
which includes hypertension, if it is shown that the claimant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, one such 
condition became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (holding that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure constitutes a permissible interpretation of 38 
U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, post-service medical documents, including VA 
and private treatment records dated since 1998 and a report 
of VA Agent Orange Registry examination conducted in March 
2003, confirm that the Veteran currently has diabetes 
mellitus, hypertension, erectile dysfunction, and peripheral 
neuropathy.  The question is thus whether these disorders are 
related to the Veteran's active service, including the 
alleged herbicide exposure, or, in the case of the diabetes 
mellitus and hypertension, whether it manifested to a 
compensable degree within a year of the Veteran's discharge 
from service. 

These documents also confirm that, in 1999, the Veteran was 
shown to have dyslipidemia.  However, since the Veteran filed 
a claim for service connection for such a condition, there 
has been no further evidence of its existence.  In any event, 
dyslipidemia is a laboratory finding, not a disease or injury 
for purposes of determining a claimant's entitlement to 
service connection.    

The Veteran asserts that he was exposed to herbicides, or 
more specifically, Agent Orange, while serving as an aviation 
electrician aboard the USS Coral Sea from 1969 to 1970.  
Allegedly, his duties included keeping aircraft in flying 
condition and providing fleet support during reconnaissance, 
bombing and refueling missions.  The Veteran asserts that, 
during this time period, the airplanes on which he worked 
were exposed to Agent Orange, thereby exposing him to the 
same herbicide.  He recalls two of these airplanes dumping 
their loads of Agent Orange over the Tonkin Gulf to 
compensate for mechanical problems.  The Veteran does not 
assert that his duties required him to visit Vietnam.

The Veteran's service personnel and treatment records fail to 
corroborate the Veteran's assertion of in-service Agent 
Orange exposure.  His DD Form 214 shows that he served during 
the Vietnam era and received a Vietnam Service Medal and a 
Republic of Vietnam Campaign Medal for such service.  A 
report of VA Agent Orange Registry examination conducted in 
March 2003 notes possible Agent Orange exposure during 
service in 1969 and 1970.  However, following multiple RO 
inquiries, the Veteran's service department indicated that 
the Veteran's service record provided no conclusive proof of 
his physical presence in Vietnam.  As previously indicated, 
the Veteran does not assert that his duties necessitated his 
visitation there during service.  Given these facts, the 
Veteran is not entitled to a presumption of service 
connection for the disorders at issue in this decision.  

In addition, the Veteran has not submitted any medical 
evidence otherwise relating these disorders to his active 
service.  See Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 
1994).  According to the Veteran's service treatment records, 
during service, the Veteran did not report or receive 
treatment for diabetes or any other complaints related to his 
endocrine system, hypertension, or any other complaints 
related to his cardiovascular system, erectile dysfunction, 
or any other complaints related to his genitourinary system, 
or numbness or tingling in the extremities.  Rather, 
physicians began diagnosing these disorders in 1993, decades 
after service.  Since then, no medical professional has 
related them to the Veteran's active service.   

The Veteran's assertions represent the only evidence of 
record establishing that the claimed disorders are related to 
his active service.  Such assertions may not be considered 
competent evidence of a nexus, however, as the record does 
not reflect that the Veteran possesses a recognized degree of 
medical knowledge to diagnose a medical condition or provide 
an opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

In light of the foregoing, the Board finds that the Veteran 
does not currently have dyslipidemia, which, in any event, is 
a laboratory finding, not a disease or injury for VA 
purposes, that diabetes mellitus, hypertension, erectile 
dysfunction and peripheral neuropathy are not related to the 
Veteran's active service, and that diabetes mellitus and 
hypertension did not manifest to a compensable degree within 
a year of the Veteran's discharge from service.  Given that 
the Veteran's diabetes mellitus is not service connected, the 
Board also finds that the Veteran's hypertension, erectile 
dysfunction and peripheral neuropathy are not related to a 
service-connected disability.  Based on these findings, the 
Board concludes that the claimed disabilities were not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and are not proximately due to or the 
result of a service-connected disability.  These claims are 
not in relative equipoise; therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claims, they must be denied.




ORDER

Service connection for diabetes mellitus, including as 
secondary to herbicide exposure, is denied.

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.

Service connection for erectile dysfunction, including as 
secondary to diabetes mellitus, is denied.

Service connection for peripheral neuropathy, upper 
extremities, including as secondary to diabetes mellitus, is 
denied.  

Service connection for peripheral neuropathy, lower 
extremities, including as secondary to diabetes mellitus, is 
denied. 

Service connection for dyslipidemia, including as secondary 
to diabetes mellitus, is denied.  


REMAND

The Veteran contends that he is entitled to service 
connection for hemorrhoids and tinnitus.  He asserts that, in 
service, he underwent surgery for hemorrhoids and that, since 
then, he has continued to have problems with hemorrhoids.  He 
also asserts that he developed tinnitus secondary to in-
service noise exposure while working as an aviation 
electrician aboard an aircraft carrier, on the flight deck, 
including when aircraft were taking off and landing.  
Additional action is necessary before the Board decides these 
claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, the Veteran asserts that, during boot camp in March 
1967, he was admitted to a medical facility for the purpose 
of undergoing the removal of hemorrhoids.  Records of this 
surgery are not in the claims file.  In fact, the only 
service treatment records in the claims file are dental x-
rays and clinical notes and a report of the Veteran's 
entrance examination.  In does not appear that VA tried to 
obtain records of the Veteran's March 1967 procedure.  
Inasmuch as a report of VA examination conducted in March 
2003 includes a diagnosis of hemorrhoids, these in-service 
records are critical to the Veteran's claim for service 
connection for hemorrhoids and should be secured on remand.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claim for service connection 
for 
tin
nit
us 
is
necessary.  Service personnel records establish that the 
Vet
era
n 
ser
ved 
as 
an
aviation electrician on an aircraft carrier during service, 
as 
all
ege
d, 
the 
dut
ies 
of
which might have exposed him to a significant amount of 
noi
se.  
To 
dat
e, 
how
eve
r,
the RO has not obtained a medical opinion discussing whether 
the 
Vet
era
n's
tinnitus is related to the alleged in-service noise exposure.  
An 
exa
min
ati
on 
in
support of the claim for service connection for hemorrhoids 
mig
ht 
als
o 
be 
nec
ess
ary
if the previously noted evidence is obtained and confirms in-
ser
vic
e 
hem
orr
hoi
d
treatment.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Contact the Veteran and ask him to 
identify the facility where he allegedly 
was admitted and underwent surgery for 
hemorrhoids in March 1967, while on 
active duty.

2.  After obtaining any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the admission and procedure.  

3.  Arrange for the Veteran to undergo a 
VA examination in support of his claim 
for service connection for tinnitus.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) record in detail the Veteran's 
history of in-service and post-
service noise exposure; 

b) note whether the Veteran has 
tinnitus;

c) if so, offer an opinion as to 
whether such disorder is at least as 
likely as not related to the 
Veteran's in-service noise exposure; 
and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  If newly secured in-service treatment 
records confirm treatment for 
hemorrhoids, arrange for the Veteran to 
undergo a VA examination in support of 
his claim for service connection for 
hemorrhoids.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran 
currently has hemorrhoids or a 
chronic hemorrhoid disorder;

b) offer an opinion as to whether 
the disorder is at least as likely 
as not related to the Veteran's 
active service, including documented 
in-service hemorrhoid treatment; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

5.  Readjudicate the remanded claims.  If 
either benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


